t c memo united_states tax_court donald b hawksley petitioner v commissioner of internal revenue respondent docket no filed date donald b hawksley pro_se william f castor for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of section - - 7443a b and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge on date respondent issued a notice of final_determination denying petitioner’s claim_for_abatement of interest on a deficiency in petitioner’s federal_income_tax for the taxable_year petitioner timely filed a petition with this court pursuant to sec_6404 and rules the issue for decision is whether respondent abused his discretion by denying petitioner’s claim_for_abatement of interest we hold that respondent did not findings_of_fact most of the facts have been stipulated and are so found the stipulation of facts and supplemental stipulation of facts unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure to the extent that petitioner’s claim_for_abatement includes a claim_for_abatement of tax penalties or additions to tax see infra findings_of_fact f it is clear that this court lacks jurisdiction to consider such claim see sec_6404 e 112_tc_230 the court directed respondent to file an opening brief within days after the conclusion of the trial and afforded petitioner the opportunity of filing an answering brief within days thereafter compare rule b respondent timely filed an opening brief however petitioner chose not to file an answering brief together with the exhibits thereto are incorporated herein by this reference petitioner resided in rogers arkansas at the time that the petition was filed with the court a ebxamination of petitioner’s return on date petitioner filed his federal_income_tax return form_1040 u s individual_income_tax_return for on the return petitioner listed his address as in santa barbara california petitioner attached to his return a schedule c profit or loss from business or profession on the schedule c petitioner claimed total deductions in the amount of dollar_figure approximately a year later on date respondent sent a letter to petitioner notifying him that his return had been selected for examination and requesting him to furnish all documentation used in the preparation of that return on date petitioner sent respondent a reply letter requesting that the examination of his return be transferred to respondent’s office in modesto california respondent agreed to petitioner’s request and on date a revenue_agent from the modesto office sent petitioner a letter requesting specific documentation pertaining to the examination of petitioner’s return on date robert c davis mr davis a certified_public_accountant and petitioner’s representative under - - a power_of_attorney form_2848 power_of_attorney and declaration of representative provided certain information and documentation to respondent on date respondent sent petitioner a 30-day_letter at petitioner’s new address in romoland california the letter proposed changes to petitioner’s return including the complete disallowance of the schedule c deductions in the amount of dollar_figure on date mr davis sent a reply letter to respondent’s revenue_agent in modesto california that letter stated in part as follows it am writing to confirm our telephone conversation of date at that time you stated that you were going to disallow all deductions due to the fact that the amounts originally claimed could not be reconciled to the amounts which were documented upon your audit of my client of sic form_1040 i am recommending to my client that we go through the normal channels of appeal in this matter we would first request a conference with your supervisor to discuss the audit adjustments as you have proposed on date respondent sent mr davis a letter enclosing receipts and canceled checks that petitioner and or mr davis had submitted to the revenue agent’s group manager in modesto california on date presumably this on date petitioner executed form 488-a change_of address reflecting romoland as his new address it would appear that petitioner’s change_of address had come to respondent’s attention before petitioner provided formal notification - - documentation had been submitted during the course of the conference with the agent’s supervisor on date respondent sent a notice_of_deficiency to petitioner at petitioner’s last_known_address in romoland california in the notice respondent determined a deficiency in petitioner’s income_tax for in the amount of dollar_figure the deficiency was attributable in large part to the complete disallowance of petitioner’s schedule c deductions in the amount of dollar_figure in the notice respondent also determined additions to tax for negligence under sec_6653 and and for substantial_understatement of liability under sec_6661 petitioner received the notice_of_deficiency for however petitioner did not file a petition with this court contesting respondent’s deficiency determinations accordingly on date respondent assessed the deficiency in income_tax dollar_figure and the additions to tax as determined in the notice b ebxamination of petitioner’s return on date petitioner filed his federal_income_tax return form_1040 for on the return petitioner listed his address as in santa barbara california petitioner attached to his return a schedule c profit or loss from business or profession on the schedule c petitioner claimed total -- - deductions in the amount of dollar_figure petitioner also attached to his return a schedule e supplemental income and loss on the schedule e petitioner claimed net losses from two limited_partnerships in the aggregate amount of dollar_figure as follows partnership loss claimed barrington park dollar_figure southmark envicon big_number sec_47 sec_304 on date respondent sent a letter to petitioner in romoland california notifying him that his return had been selected for examination and requesting that he contact the modesto california office in order to schedule an appointment from june to date respondent was contacted on various occasions by ralph r a amigron mr amigron who claimed to be a certified_public_accountant and petitioner’s representative under a power_of_attorney however respondent did not have on file any power_of_attorney from petitioner naming mr amigron as petitioner’s representative accordingly respondent did not recognize mr amigron as petitioner’s representative rather respondent undertook to send all correspondence directly to and deal directly with petitioner having learned that petitioner may have moved from romoland at some point in time before date petitioner had hired mr amigron as a sales representative for the company for which petitioner worked as a manager sometime thereafter petitioner engaged mr amigron to represent him before the irs california respondent submitted a request to locate person ps form to the u s postal service on date later that month on date respondent received a response from the postal service indicating that petitioner’s address was in hemet california on that same day respondent sent a 30-day_letter to petitioner in hemet proposing changes to petitioner’s return the record suggests that this letter may not have been received by petitioner on date respondent sent a copy of the 30-day_letter to petitioner by certified mail return receipt requested at an address in clermont florida the postal service return receipt ps form reveals that the letter was received on date by an agent of the addressee in date respondent received a power_of_attorney form from mr amigron naming him as petitioner’s representative however the signature on the power_of_attorney purporting to be that of petitioner did not match petitioner’s signature on other documents in respondent’s possession accordingly respondent’s examination_division referred mr amigron to respondent’s inspection division respondent continued to send all correspondence directly to petitioner on date respondent sent a final notice prior to date mr amigron had advised respondent that petitioner was living in florida - - version of the 30-day_letter for to petitioner by certified mail at the address in clermont florida on date respondent sent a notice_of_deficiency to petitioner at petitioner’s last_known_address in clermont florida in the notice respondent determined a deficiency in petitioner’s income_tax for in the amount of dollar_figure the deficiency was attributable in large part to three adjustments the disallowance of petitioner’s schedule c deductions in the amount of dollar_figure the disallowance of petitioner’s schedule ek partnership losses in the amount of dollar_figure and unreported gain from the sale of shares in united funds inc in the amount of dollar_figure ’ in the notice respondent also determined additions to tax for negligence under sec_6653 a and b and for substantial_understatement of liability under sec_6661 petitioner received the notice_of_deficiency for however petitioner did not file a petition with this court contesting respondent’s deficiency determinations accordingly on date respondent assessed the deficiency in income_tax dollar_figure and the additions to tax against petitioner c mr amigron’s arrest on date mr amigron was arrested in california by inspectors of respondent’s internal security division in ’ respondent determined the amount of gain based in part on petitioner’s failure to demonstrate any basis in the shares see sec_1001 sec_1011 --- - connection with a 4-count felony indictment handed down by a federal grand jury the indictment alleged that mr amigron a former irs revenue_officer falsely claimed to be a certified_public_accountant and an enrolled_actuary and that he knowingly used false social_security numbers on tax documents d petitioner’s amended returns for and on date more than years after respondent had assessed the deficiency and additions to tax for and nearly years after respondent had assessed the deficiency and additions to tax for respondent’s problem resolution office in little rock arkansas sent petitioner a letter enclosing a copy of the notice_of_deficiency for one week later on date petitioner executed form_2848 power_of_attorney and declaration of representative naming john h peterson mr peterson an attorney and robert m magness mr magness a certified_public_accountant as his representatives with respect to his federal_income_tax liabilities for and on date mr peterson sent a letter to respondent enclosing an amended income_tax return form 1040x for for petitioner the amended_return which was signed on behalf of petitioner by mr magness reduced taxable_income as the record does not disclose the disposition of the indictment -- - determined by respondent in the notice_of_deficiency for by dollar_figure the amended_return explained this reduction as follows to reinstate previously disallowed schedule c expenses as follows disallowed on audit dollar_figure supplies big_number reinstated dollar_figure mr magness also executed on petitioner’s behalf an amended income_tax return form 1040x for which was submitted to respondent on date among other matters the amended_return reinstated the previously disallowed schedule c expenses in the amount of dollar_figure and the previously disallowed barrington park limited_partnership loss in the amount of dollar_figure in addition the amended_return reported a basis by gift in the amount of dollar_figure in the shares of united funds inc also on or about date petitioner submitted to respondent an unsigned and undated copy of a gift_tax_return form_709 united_states gift and generation skipping transfer_tax return for for maxine hawksley donor ’ the gift_tax_return disclosed inter alia a gift of mutual funds to donald b hawksley of gainesville missouri in date the gift_tax_return also disclosed that the donor’s adjusted_basis in presumably petitioner and maxine hawksley are related but the record does not disclose the nature of the relationship the gift was dollar_figure and that the value_of_the_gift at the date of transfer was also dollar_figure later that month on date petitioner submitted a federal_income_tax return form_1040 for which was executed by mr magness on petitioner’s behalf the return reflected a loss from the sale of petitioner’s interests in the barrington park and southmark envicon limited_partnerships that respondent had disallowed for on date respondent’s problem resolution office sent mr peterson a letter regarding petitioner’s amended income_tax returns for and the letter included an itemization of the documents and information that were needed in order to process the amended returns the letter also stated in part as follows the over-riding problem throughout the examination_report centers around mr hawksley’s failure to keep any kind of contemporaneous record of his business_expenses another problem is that mr hawksley’s employer_provided a copy of a reimbursement policy which indicated he could have been reimbursed for certain travel entertainment and moving_expenses had he applied for same in advance the examiner’s conclusion that all of mr hawksley’s documentation lost validity and confidence was based on a two-fold observation the documentation provided during the course of the examination was apparently not what was used to prepare the original return as there were large discrepancies between amounts presented to our examiner and those reported on the return and taxpayer’s inability to provide substantiation for one entire expense item-- supplies - dollar_figure nevertheless the letter concluded by stating that for respondent was prepared to allow the previously disallowed schedule e barrington park partnership loss dollar_figure and the gift_tax basis in the shares of united funds inc dollar_figure however the letter emphasized that without proper documentation of the above schedule c expenses we will be unable to reconsider that portion of our initial examination findings on date respondent’s problem resolution office sent mr peterson a letter stating that we haven’t heard from you yet after a response from mr magness on date requesting inter alia additional time to provide the previously requested information and documentation respondent’s problem resolution office agreed to extend the time to date however mr magness was advised that if such information and documentation were not received by that time respondent would allow only the schedule e barrington park partnership loss and the gift_tax basis in the shares of united funds inc and no allowance would be made for disallowed schedule c expenses for either or the requested information and documentation was apparently not received accordingly on date respondent abated only dollar_figure of the original dollar_figure assessment of the income - - tax_deficiency for the dollar_figure abatement for represented the income_tax attributable to respondent’s allowance of the previously disallowed schedule e barrington park partnership loss of dollar_figure and the gift_tax basis in the shares of united funds inc of dollar_figure be additional abatements related to a problem solving day in on date petitioner attended one of respondent’s problem solving days and provided documentation substantiating dollar_figure or percent of the total deductions dollar_figure claimed by petitioner on his schedule c for respondent then extrapolated from this substantiation and allowed petitioner dollar_figure or percent of the total deductions dollar_figure claimed by petitioner on his schedule c for on date and as a consequence of the foregoing allowance respondent abated dollar_figure of the original income_tax deficiency assessment of dollar_figure for and fully abated the assessed additions to tax under sec_6653 and and for that year the dollar_figure abatement represented the tax attributable to the allowance of dollar_figure in schedule c deductions for this abatement resulted in a net assessed deficiency in income_tax of dollar_figure for also on date and again as a consequence of the allowance made on the problem solving day respondent abated dollar_figure of the original income_tax deficiency assessment of -- dollar_figure for and fully abated the assessed addition_to_tax under sec_6661 for that year the dollar_figure abatement represented the tax attributable to the allowance of dollar_figure in schedule c deductions for this abatement together with the dollar_figure abatement made on date described supra in d resulted in a net assessed deficiency in income_tax of dollar_figure for as well as additions to tax under sec_6653 a and b for that year additionally on date respondent issued petitioner a notice reflecting the above-described abatement of income_tax and additions to tax for as well as an abatement of interest and late payment penalty the notice also indicated that the amount to be refunded for was dollar_figure finally on date respondent issued petitioner a notice reflecting the application of dollar_figure of the dollar_figure overpayment for to petitioner’s outstanding liability for one week later on date respondent issued petitioner another notice reflecting the application of dollar_figure of the remaining overpayment for to petitioner’s outstanding liability for the net assessed addition_to_tax under sec_6653 a a was dollar_figure ‘l petitioner had been making payments for a number of years against his assessed liability for -- - f petitioner’s claim_for_abatement on date respondent issued petitioner a notice indicating that the balance due on his income_tax_liability for was dollar_figure of this amount dollar_figure pertained to interest and the balance to one or more penalties on date petitioner filed a claim_for_abatement of interest and penalties for on date respondent sent petitioner a letter stating that respondent could not allow petitioner’s claim_for_abatement of interest and penalties thereafter on date respondent’s appeals_office sent petitioner a notice of final_determination formally disallowing petitioner’s claim_for_abatement the notice stated in part as follows although delays occurred from the date of the initial contact letter until when the second tax abatement was granted the delay was not caused by a service employee the delay appears to have been caused when you relied on an unauthorized representative to represent you on the examination of your tax_return when no protest was received in response to the audit report mailed to you on the case was forwarded for issuance of the statutory_notice_of_deficiency the statutory_notice_of_deficiency was issued and when you did not file a petition with tax_court within the 90-day period the tax_assessment was made subseguent to this you provided information to warrant a dollar_figure tax abatement on and furnished additional information to justify another tax abatement in the amount of dollar_figure on the information was not provided to the examiner prior to issuance of the statutory_notice_of_deficiency once the information was provided in and it - was considered and the allowable_amount was determined this delay was not caused by a service employee’s failure to perform a ministerial_act on date petitioner filed a petition with this court for review of respondent’s failure to abate interest under sec_6404 see rule a the petition disputes the sum of dollar_figure and alleges in part that the interest calculation is due in part to tax deficiencies assessed in error g recomputation of petitioner’s liability for interest sometime after respondent had formally disallowed petitioner’s claim_for_abatement and petitioner had filed his petition with this court respondent realized that petitioner’s account for had been credited with only a portion of petitioner’s overpayment for ie only dollar_figure ie dollar_figure dollar_figure of the dollar_figure overpayment for had been credited against petitioner’s liability for see supra eh respondent corrected this error as a result petitioner’s liability for interest for was reduced significantly as of date petitioner’s liability for interest for was dollar_figure or approximately one-half of the amount shown on the notice issued by respondent on date see supra f see supra note regarding our lack of jurisdiction to consider any claim_for_abatement of tax penalty or addition_to_tax - - h petitioner’s allegations regarding the box the record in this case includes a copy of a mailing label affixed to a box the mailing label identifies petitioner as the addressee and respondent’s office in little rock arkansas as the sender the mailing label is franked so that no postmark appears on it petitioner alleges that he received the box in the mail at or about the end of and that it contained some but not all of his tax records in this regard petitioner alleges that when respondent arrested mr amigron in date see supra c respondent also seized petitioner’s tax records which were in mr amigron’s possession but that respondent subsequently lost some of those records petitioner also alleges that when he received the box there was a letter inside signed by some lady explaining how the records had come into respondent’s possession in responding to the court’s invitation to produce the letter petitioner testified that he did not have it opinion in general interest on a deficiency in income_tax begins to accrue on the due_date of the return for such tax and continues to accrue compounding daily until payment is made see sec_6601 sec_6622 this court may order an abatement of interest only if there is an abuse_of_discretion by the commissioner in failing to abate -- - interest see sec_6404 formerly sec_6404 in order to demonstrate an abuse_of_discretion a taxpayer must prove that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law see rule a 113_tc_145 112_tc_19 the commissioner has authority to abate in whole or in part an assessment of interest on a deficiency if the accrual of such interest is attributable to an error or delay by an officer_or_employee of the internal_revenue_service acting in his or her official capacity in performing a ministerial_act see sec_6404 an error or delay by the commissioner can be taken into account only if it occurs after the commissioner has contacted the taxpayer in writing with respect to the deficiency sec_7491 serves to shift the burden_of_proof if inter alia the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b in general interest is treated as tax see sec_6601 e however interest on an underpayment_of_tax is imposed by sec_6601 which is part of subtitle f accordingly sec_7491 a does not apply to the present case sec_6404 was amended in by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial or ministerial acts the amendment applies to interest accruing with respect to deficiencies for taxable years beginning after date accordingly the amendment is inapplicable to the present case see 112_tc_19 n and if no significant aspect of the error or delay is attributable to the taxpayer see sec_6404 112_tc_230 nerad v commissioner tcmemo_1999_376 sec_6404 does not therefore permit the abatement of interest for the period of time between the date the taxpayer files a return and the date the irs commences an audit regardless of the length of that time period h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 congress did not intend for sec_6404 to be used routinely accordingly we order abatement only where failure to abate interest would be widely perceived as grossly unfair 113_tc_145 h rept supra s rept supra petitioner contends that interest should be abated because respondent erroneously determined petitioner’s income_tax liabilities for and respondent seized petitioner’s records in date when mr amigron was arrested and then lost some of those records thereby depriving petitioner of the opportunity of defending himself against respondent’s deficiency determinations and respondent failed to apply all of petitioner’s overpayment for against petitioner’s liability for thereby overstating interest for and depriving petitioner of the opportunity of immediately paying such interest - - in full in order for petitioner to prevail there must be an error or delay in performing a ministerial_act that is attributable to respondent ’ a ministerial_act does not involve the exercise of judgment or discretion sec_301_6404-2t b temporary proceed admin regs fed reg date rather a ministerial_act means a procedural or mechanical act that occurs during the processing of a taxpayer’s case after all prereguisites to the act such as conferences and review by supervisors have taken place see id examples of ministerial acts are provided in the regulations see sec_301 2t b temporary proced admin regs fed reg date in contrast a decision concerning the proper application of federal tax law or other applicable federal or ' sec_6404 requires not only that a taxpayer identify an error or delay caused by a ministerial_act on the commissioner’s part but also identify a specific period of time over which interest should be abated as a result of such error or delay see donovan v commissioner tcmemo_2000_220 in the present case petitioner has not focused on this correlation between the error or delay attributable to a ministerial_act on respondent’s part and a specific period of time rather petitioner is essentially regquesting that all interest with respect to the deficiency in income_tax for be abated in effect petitioner is requesting an exemption from interest rather than an abatement of interest however the scope of such request is beyond that contemplated by the statute see id le further an abatement of interest only applies to the period of time attributable to the failure to perform the ministerial_act h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 see supra note --- - state law is not a ministerial_act see sec_301_6404-2t b temporary proced admin regs fed reg date the mere passage of time does not establish error or delay in performing a ministerial_act see cosgriff v commissioner tcmemo_2000_241 citing lee v commissioner supra pincite for purposes of sec_6404 an error or delay cannot be considered for the period before date because that is the date on which respondent first contacted petitioner in writing regarding the deficiency for see sec_6404 krugman v commissioner supra nerad v commissioner supra we turn now to petitioner’s three contentions regarding why interest should be abated a petitioner’s first contention first petitioner contends that respondent erroneously determined petitioner’s income_tax liabilities for and however regardless of whether respondent correctly or incorrectly determined petitioner’s income_tax liabilities for those years it is clear that a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act see sec_301_6404-2t b temporary proceed admin regs supra cosgriff v commissioner supra petitioner’s first contention is therefore without merit -- - b petitioner’s second contention second petitioner contends that respondent seized petitioner’s tax records when mr amigron was arrested and then lost some of those records thereby depriving petitioner of the opportunity of defending himself against respondent’s deficiency determinations the evidentiary record does not conclusively establish that petitioner’s tax records were seized when mr amigron was arrested however respondent does not contest the allegation and the evidentiary record does establish that respondent mailed a box to petitioner which box petitioner alleges contained his tax records we shall therefore proceed on the basis that petitioner’s tax records were seized when mr amigron was arrested in date we do not regard the seizure of records in conjunction with an arrest pursuant to a grand jury felony indictment to be a ministerial_act within the meaning of sec_301_6404-2t b temporary proced admin regs fed reg date see 113_tc_206 petitioner does not appear to contend to the contrary rather he alleges that respondent’s agents who executed the arrest warrant failed to inventory what was seized and they did not give me notice on that however these allegations are unsupported in the record thus there is no evidence other than petitioner’s - - naked allegation that an inventory was not taken see 87_tc_74 the court is not required to accept the self-serving and unsupported testimony of a taxpayer as gospel further although petitioner might not have received notice on that there is no evidence that such notice was not provided the true crux of petitioner’s contention is that respondent lost part of his tax records and returned only the balance to date the court has not had occasion to decide whether the loss of a taxpayer’s records is a ministerial_act within the meaning of sec_301_6404-2t b temporary proced admin regs fed reg date ’ however we need not decide this legal issue for two reasons first because the factual predicate for petitioner’s contention has not been established and second because a significant aspect of any error or delay by respondent is attributable to petitioner first petitioner claims that respondent lost part of his tax records however petitioner was unable to describe exactly ‘7 we note that the final regulations under sec_6404 define a managerial act as an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel see sec_301_6404-2 proced admin regs see also h rept pincite 1996_3_cb_49 we note further that sec_301_6404-2 proced admin regs is generally applicable only to interest accruing with respect to deficiencies for taxable years beginning after date -- - what records were allegedly lost rather petitioner syllogizes as follows he faithfully maintained complete and accurate records that substantiated every dollar of deduction claimed on his income_tax returns when he attended the problem solving day in date his records substantiated only percent of the total deductions claimed on his schedule c for therefore respondent must have lost the records that would have substantiated the remaining percent of those deductions petitioner’s syllogism is of course self-serving see tokarski v commissioner supra cf 28_tc_1034 a taxpayer's income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 same affd 175_f2d_500 2d cir moreover the primary premise of the syllogism ie that petitioner maintained impeccable records is suspect as demonstrated by the following in date during the course of the examination of petitioner’s income_tax return mr davis petitioner’s certified_public_accountant and representative described a telephone conversation with respondent’s revenue_agent in which the agent was said to state that he was going to disallow all deductions due to the fact that the amounts originally claimed could not be reconciled to the amounts which were documented upon - - his audit of my client of sic form_1040 later that month mr davis and or petitioner attended a conference with the revenue agent’s group manager and supplied receipts and canceled checks however such documentation was insufficient to avoid the issuance of a notice_of_deficiency in date which notice disallowed all of petitioner’s schedule c deductions petitioner received the notice but significantly did not file a petition with this court if petitioner maintained complete and accurate records we fail to understand why he was unable even with the help of a certified_public_accountant to avoid the total disallowance of his schedule c deductions for and further why he would not have filed a petition with this court contesting that disallowance second an error or delay by the commissioner can be taken into account only if no significant aspect of the error or delay is attributable to the taxpayer see sec_6404 in the present case we think that a significant aspect of any error or delay by respondent is attributable to petitioner as demonstrated by the following respondent never recognized mr amigron as petitioner’s representative rather respondent undertook to send all correspondence directly to petitioner presumably petitioner received the 30-day_letter for that was mailed to him in date at his address in florida and the final notice - - 30-day_letter for that was mailed to him in date regardless petitioner received the notice_of_deficiency for that was mailed to him in date yet petitioner did nothing he did not protest the 30-day_letter he did not file a petition with this court he did not even contact mr amigron to inquire what his supposed representative was doing on his behalf or what his supposed representative recommended be done it should be recalled that mr amigron was not arrested until date thus if petitioner had protested the 30-day_letter in september or date or had filed a petition with this court in date petitioner would have had the opportunity of substantiating his return with what he alleges were impeccably maintained records further although petitioner testified that respondent returned his records to him at or about the end of petitioner did not file an amended_return for until date some years later even then after respondent’s problem resolution office demonstrated a willingness to abate petitioner’s income_tax petitioner failed to produce documentation for his schedule c deductions indeed it was not until date yet another years later that petitioner finally produced such documentation which respondent promptly accepted in view of the foregoing we conclude that petitioner’s -- p7 - second contention is without merit c petitioner’s third contention finally petitioner contends that respondent failed to apply all of petitioner’s overpayment for against petitioner’s liability for thereby overstating interest for and depriving petitioner of the opportunity of immediately paying such interest in full respondent acknowledges that the notice sent to petitioner on date erroneously overstated the amount of interest due for respondent also acknowledges that respondent has in certain cases abated interest during the time period between an improper notice and a subsequent corrected notice consistent with example of sec_301_6404-2 see also krugman v commissioner t c pincite regarding the sec_301_6402-2 example proced admin regs provides as follows a taxpayer contacts an irs employee and requests information with respect to the amount due to satisfy the taxpayer’s income_tax_liability for a particular taxable_year because the employee fails to access the most recent data the employee gives the taxpayer an incorrect amount due as a result the taxpayer pays less than the amount required to satisfy the tax_liability accessing the most recent data is a ministerial_act the commissioner may in the commissioner’s discretion abate interest attributable to any unreasonable error or delay arising from giving the taxpayer an incorrect amount due to satisfy the taxpayer’s income_tax_liability emphasis added - - commissioner’s concession in respect of a notice that failed to include interest indeed in douponce v commissioner tcmemo_1999_398 the court held that the commissioner’s failure to include accrued but unassessed interest in a payout figure given to the taxpayer constituted a ministerial_act that justified the abatement of interest douponce v commissioner supra 1s distinguishable from the present case thus critical to the court’s holding in douponce was the fact that the taxpayer had inquired regarding the total amount due and after having been given a payoff figure promptly paid such amount some months later when the taxpayer was notified of his liability for interest the taxpayer promptly paid that amount too in holding that the commissioner should have abated interest for this 5-month period the court stated that it is reasonable to assume the only reason for the delay x was caused by respondent’s failure to tell petitioner the correct amounts due when petitioner requested that information douponce v commissioner supra in sharp contrast with the facts in douponce v commissioner supra respondent in the present case overstated the amount of interest due for thus the assumption made by the court in douponce regarding the only reason for the delay would not seem to be warranted in the present case at trial petitioner professed to rely on the date - - notice erroneously overstating the amount of interest due for in this regard petitioner testified that had they had the right figures i could have settled it back then however we are unable to accept this assertion at face value see 87_tc_74 petitioner did not establish that he had the financial resources in date to completely satisfy his tax_liability at that time moreover petitioner did not even make a substantial payment toward his tax_liability at that time in order to minimize the further accrual of interest further once respondent corrected the error and recomputed petitioner’s liability for interest petitioner did not pay off such liability in view of the foregoing we conclude that petitioner’s third contention is without merit d conclusion consistent with our analysis we hold that respondent’s denial of petitioner’s claim_for_abatement of interest was not an abuse_of_discretion in order to give effect to our holding decision will be entered for respondent
